NUMBER 13-20-00457-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JAMES BROWN AND
EARLINE DAVIS-BROWN,                                                       Appellants,

                                             v.
JERROD WAYNE PILLANS,                                                         Appellee.


                     On appeal from the 13th District Court
                          of Navarro County, Texas



                                       ORDER
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

       Appellant’s counsel, Corwyn Davis, has filed a motion to withdraw as counsel

asserting that he was retained for a limited purpose and was unintentionally left on the

notice of appeal. Appellants did not file an objection to the motion.

       The motion indicates appellant was advised of current deadlines; however, after

the filing of the motion, the clerk and reporter’s records were received by the Court, and
new deadlines now exist. Appellant’s brief is now due to be filed in this Court on March 1,

2021. Therefore, pursuant to Rule 6.5(c) of the Texas Rules of Appellate Procedure,

counsel is directed to notify appellant, in writing, of any previously undisclosed deadlines

and file a copy of that notice with the Clerk of this Court.

       The Honorable Corwyn Davis’ motion to withdraw is hereby granted, and

appellants are directed to notify this Court promptly if they retain new counsel on appeal

by filing a notice including that attorney’s name, mailing address, telephone number,

facsimile number, email, and State Bar of Texas identification number. See generally TEX.

R. APP. P. 6. Furthermore, if appellant fails to timely file a brief on or before March 1, 2021,

the Court may dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8.



                                                                         PER CURIAM

Delivered and filed on the
26th day of February, 2021.




                                               2